Title: From George Washington to David Humphreys, 16 March 1791
From: Washington, George
To: Humphreys, David



My dear Sir,
Philadelphia, March 16th 1791.

As this letter is wholly of a private nature I refer you to Mr Jefferson’s official communications for every thing relative to your appointment at the Court of Lisbon &ca—and shall confine myself to acknowledging your two letters—viz. one from

London of October 31. and the other from Lisbon of November 30 1790—and to such general observations as may occur in the course of my writing.
The desponding account of our public affairs which you mention to have been transmitted to Europe, by a Person high in office here, are happily contradicted by facts too stubborn to be overturned; and altho’ it is to be regretted that such gloomy relations should be given by a man, who, it may be supposed, is perfectly acquainted with our political situation, yet there is some pleasure in knowing that his better half has asserted things quite contrary.
The remarks of a foreign Count are such as do no credit to his judgment, and as little to his heart—They are the superficial observations of a few months residence, and an insult to the inhabitants of a country where he has received much more attention and civility than he seems to merit.
It gives me pleasure to hear Mr Paine is likely to succeed with his bridge, and Rumsey in his ingenious projects.
Congress finished their session on the 3 of March, in the course of which they received and granted the applications of Kentucky and Vermont for admission into the Union—the former after August [17]92—and the latter immediately—they made provision for the interest on the national debt, by laying a higher duty than that which heretofore existed on spirituous liquors imported or manufactured—they established a national Bank—they passed a law for certain measures to be taken towards establishing a mint—and finished much other business of less importance—conducting on all occasions with great harmony and cordiality. In some few instances, particularly in passing the law for higher duties mentioned above—and more especially on the subject of the Bank, the line between the southern and eastern interest appeared more strongly marked than could have been wished—The former against and the latter in favor of those measures—But the debates were conducted with temper and candor.
The convention between Spain and England seems once more to have composed the European Powers, except the Empress and the Turks—and the Emperor appears to have settled matters pretty thoroughly in his dominions. Of the state of things in France we can form no just idea, so various and contradictory

are our accounts from thence; but we most devoutly wish a speedy and happy termination of the struggle which has for some time past convulsed that kingdom.
Peace and tranquillity pervade the territory of the United States, except on the N.W. side of the Ohio, where the frequent depredations of the Indians made it necessary to form an expedition against them last fall; but that has not been productive of the consequences which are expected from it: The Indians still continue their hostilities, and measures are now taking to convince them (if they do not see the folly of their ways before they can be carried into effect) that the enmity of the United States is as much to be dreaded as their friendship is to be desired. Our public credit is restored—our resources are increasing—and the general appearance of things at least equals the most sanguine expectation that was formed of the effects of the present government.
I am about to set out tomorrow or next day on a tour through the southern States. I am under the necessity of commencing my journey with very bad roads in order that I may take such advantage of the season as to be leaving the southern extremity before the travelling shall be rendered disagreeable and perhaps dangerous by the heat. I expect to return to this city in the latter end of June or early in July. Since the rising of Congress I have been, and shall be till my departure, very busily engaged in making such arrangements with the several departments as will enable me to be absent for several months without interrupting public business—and if I have not said every thing in this letter that I Intended, or that you might expect, it must be imputed to the hurry of the moment. But at any rate there is one thing I must not omit, which is to tell you that I am, very sincerely, Your affectionate friend

G. Washington.

